Title: To Alexander Hamilton from John Habersham, 16 January 1794
From: Habersham, John
To: Hamilton, Alexander


Savannah, January 16, 1794. “The bearer of this letter Mr David Hillhouse is concerned in the Contracts for supplying the Troops in this State, and goes to Philadelphia at the request of the Contractor, for the purpose of endeavouring to obtain such a payment as may enable him to continue those supplies.… In my letter to you of the 25th November last, I mentioned that as the price of grain had fallen, since the coming in of the new crop, the expence of the Quarter Masters department would be lessened; but the Contractors Estimate for the last quarter, shews it to be much otherwise. Instead of discharging any of the Militia, as was expected, the Governor of the State has lately called out an additional number and those of the most expensive description, namely, Horse. Present appearances do not justify an expectation, that any part of the force will be immediately discharged; for although the Agent of the United States is now in the Creek country, and has lately communicated very agreable information respecting his prospects there, yet I am sorry to inform you that authentic accounts have been just received of two Creek Indians being killed on the western frontier of this State.… If you should think it proper to direct, that a payment be made to Mr Hillhouse, on account of the Contractor, I presume that you will be of opinion that Twenty five thousand dollars will not be an unreasonable sum, considering the balance at present in his favor.”
